DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1 and 10 is/are objected to because of the following informalities:
At line 5 of claim 1, “inflation” should be replaced with “the inflation”.
At line 14 of claim 1, “inflation” should be replaced with “the inflation”.
At lines 15-16 of claim 1, “the top, bottom, and sides of the” should be replaced with “top, bottom, and sides of a”.
At line 2 of claim 10, “the bead” should be replaced with “a bead”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banno (US Publication 2016/0114752).
In regards to claims 1-4, Banno discloses the claimed limitations including an airbag device (20) with a horn switch body which is configured so as to be installed in an upper surface side in a boss portion near a center of a steering wheel, the airbag device comprising:
an airbag (45) which inflates by receiving inflation gas;
an inflator (40) for supplying inflation gas to the airbag (Refernece is made to Paragraph 0039);

a mounting base (21) made of sheet metal which holds the airbag, the inflator, and the pad (Reference is made to Paragraph 0039);
a horn switch body (70) having an assembling pin (84) to be assembled to a main body side of the steering wheel; and
a support plate (27) made of a sheet metal which supports the horn switch body as a configuration attached to a lower surface side of the mounting base (Reference is made to Figures 4-6 and 12), wherein:
the mounting base and the support plate have an insertion hole (22a) for inserting a main body portion for discharging inflation gas in the inflator;
a plurality of mutually opposed parts around the insertion hole are respectively set as switch disposition portions (25) which allow a synthetic resin case surrounding the top, bottom, and sides of the contact portion of the horn switch body to be disposed between the mounting base and the support plate (Reference is made to Paragraph 0063 and Figure 4);
the support plate disposes the switch disposition portion from a lower surface side of the switch disposition portion of the mounting base to a step portion which is recessed by an approximate height of the case, so the case is arranged between an upper surface side of the step portion and a lower surface side of the switch disposition portion in the mounting base (Reference is made to at least Figure 4);
the horn switch body protrudes a lower end side of the assembling pin from inside the case through the support plate and assembles it to a main body side of the steering wheel and places a movable-side contact point of the contact portion on a 
an upward movement of the case is regulated by an upper end side of the assembling pin and a spring is arranged between a lower surface side of the case and a lower end side of the assembling pin to bias the case and the lower end side of the assembling pin in a direction to separate them (Reference is made to Figures 2-5, 13 and 14); and,
the case around the assembling pin of the horn switch body, the mounting base of the switch disposition portion, or the support plate is provided with a spacer (78 and/or 79) capable of preventing rattling of the switch disposition portion in the case (Reference is made to Figures 2-5 and 13-14);
wherein the spacer is provided in one of the case, the switch disposition portion of the mounting base, or the switch disposition portion of the support plate, integrally with a surrounding general part, protruding from the general part (Reference is made to Figures 2-5 and 13-14);
wherein the spacer is disposed on one of the mounting base or the support plate (Reference is made to Figures 2-5 and 13-14);
wherein: the spacer is provided on the mounting base; and
a plurality of protrusion portions (at least one in each case) which protrude partially downward from the general part are provided around the assembling pin.
Allowable Subject Matter
Claim(s) 5-10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616